Citation Nr: 0032019	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  00-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than May 22, 1998 
for the award of a 50 percent disability rating for post-
concussion syndrome with recurrent headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

Generally, the effective date of an evaluation and award 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

The veteran submitted her claim for an increased rating for 
her service-connected disability in May 1998.  At that time, 
she indicated that she would be residing in Arizona as of the 
end of May.  Review of the claims folder revealed that, for 
portions of the year prior to that claim, she lived in 
Washington and Alaska.  In her November 1999 statement, the 
veteran related that she had received treatment for her 
service-connected headaches at the VA facility in Tucson.  
There is no indication that the RO attempted to secure the 
records of the veteran's VA treatment at that facility.  In 
addition, the RO did not ask the veteran whether she had 
received VA treatment for her disability for the year prior 
to the date of her claim.  VA is charged with constructive, 
if not actual, knowledge of evidence generated by VA.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a 
remand is required.  

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Although the basis 
of this remand is not specifically related to the changes 
effected by these statutory amendments, the RO should take 
care to ensure that its actions on remand comply with the new 
provisions as to assistance with obtaining records and 
notification.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask whether she received VA 
treatment for her service-connected 
disability from May 1997 to May 1998 in 
either Washington or Alaska.  If so, she 
should identify the facility and 
approximate treatment dates.  If so 
indicated, the RO should attempt to 
obtain the records of that VA treatment.  

2.  The RO should attempt to obtain the 
veteran's VA treatment records from the 
facility in Tucson, Arizona, dated from 
May 1998 to the present.  

3.  The RO must seek to obtain this 
evidence, and notify the veteran and her 
representative of its efforts to do so, 
as required by law.  

4.  After satisfying any notice or 
development requirements in addition to 
those specified above, the RO should 
readjudicate the veteran's claim for an 
effective date earlier than May 22, 1998 
for the award of a 50 percent disability 
rating for post-concussion syndrome with 
recurrent headaches.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


